DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species VIII as shown in Figures 32-33 in the reply filed on 06/15/2021 is acknowledged.  The traversal is on the ground(s) that the applicant notes, however, disclosure made with respect to other figures is also relevant, including, but not limited to disclosure in connection with FIGS. 24-25 (Species IV), which is expressly referenced in the disclosure related to FIGS. 32-33. As such, it is believed that all claims are readable upon this elected species. This is found persuasive and Species IV and VIII has been rejoined as one species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-16 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 10/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,474,326 & 10,383,392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub No. US 2010/00077634) in view of Lalvani (US 8,084,117). 	With respect to claim 9, Bell et al. discloses an article of footwear .
	With respect to claims 11-12, the combination of Bell et al. and Lalvani discloses wherein the sole comprises an auxetic structure (as modified by Lalvani); wherein an arrangement of the plurality of apertures across the sole forms the auxetic structure (see figure 43 of Lalvani);.
	With respect to claims 13-14, Bell et al. discloses that the strobel member 902, when used, may be made of any desired materials and in any desired constructions without departing from this invention, including from conventional materials and in conventional constructions as are known and used in the art. Any manner of engaging the strobel member 902 with the composite upper material 200 and seam support material 500 may be used without departing from this invention, including manners that are conventionally known and used in the art, such as sewing or stitching, fusing techniques, mechanical connectors, etc. Optionally, if desired, all or some portion of the strobel member 902 may be joined to the composite upper material 200 and seam support material 500 using an abutting edge joint, e.g., as described above. Therefore, it would have been obvious to one of ordinary skill in the art to have the first portion of Bell et al./Lalvani extend across the midfoot region of the sole and for the sole to remain uncovered by the strobel, since Bell et al. discloses that the strobel may be made in any desired constructions without departing from this invention.
Allowable Subject Matter
Claims 1-8 and 15-16 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
11/29/2021